DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-3, 5-8 and 13-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-9, 11-12, 14-17 and 20 of U.S. Patent No. 10,848,153.

The applicant omitted the limitations, “in a cascode configuration” in claiming the relationship between the second and third transistors, and “a dynamic” in claiming the control signal, which would make the scope of the instant application to be broader than that of Patent No. 10,848,153.
Therefore, with respect to above discussion, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to broaden the claim scope of Patent No. 10,848,153 by omitting the specifics of wordings, “a cascade configuration and dynamic”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7,15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (US 2013/0083588 A1).
Regarding claim 1, Takemura teaches a method, comprising: 
receiving an input signal (IN is received at the gates of 107 and 108 in Fig. 1B) at a first transistor (107) and a second transistor (108); 
applying a control signal (Sig1) to a gate (gate of 103) of a third transistor (103) that is coupled with the second transistor (103 coupled to 108); 
deactivating the input signal after applying the control signal (after a logic low of Sig1 is applied to the gate of 103, the input is deactivated, i.e. disconnected)  ; and 
adjusting a voltage of the control signal based at least in part on deactivating the input signal (when the input being deactivated, Sig1 is to be adjusted to a logic high for reconnection).
Regarding claim 2, Takemura teaches the method of claim 1, further comprising: 
biasing a source of the second transistor (source of 108 connected to VSS) to a second voltage (VSS), wherein adjusting the voltage of the control signal (adjusting Sig1) comprises: adjusting the voltage of the control signal (voltage of Sig1) by an amount less than a difference between the voltage and the second voltage (adjusting the voltage of Sig1 by difference amount between Sig1 and VSS, i.e. logic level of Sig1 is adjusted either a logic low or logic high based on the different of Sig1 and VSS).
Regarding claim 3, Takemura teaches the method of claim 1, further comprising: 

Regarding claim 4, Takemura teaches the method of claim 1, wherein: 
deactivating the input signal (disconnecting IN by turning off 103 would remove the input signal IN reaching the gates of 107 and 108) comprises removing the input signal from the first transistor and the second transistor.
Regarding claim 6, Takemura teaches an apparatus (Fig. 1B), comprising: 
a first transistor (107 with an input line connected to the gate of 107) coupled with an input line and configured to receive an input signal (IN) from the input line; 
a second transistor (108 where the gates of 107 and 108 are commonly coupled) coupled with the input line and configured to receive the input signal (IN) from the input line; and 
a third transistor (103) coupled with the second transistor (108) and configured to receive a control signal (a signal, Sig1, at the gate of 103) and output an output signal (output signal when 103 is turned on by Sig1) based at least in part on receiving the control signal, wherein a source of the first transistor (source of 107 being biased at VDD) is configured to be biased at a first voltage (VDD) that is greater than a maximum voltage of the control signal (VDD is greater than the logic high Sig1 due to a parasitic leakage associated with Sig1).
Regarding claim 7, Takemura teaches the apparatus of claim 6, wherein a source of the second transistor is configured to be biased at a second voltage (VSS), and wherein the control signal (Sig1) is configured to have a voltage swing (the logic high Sig1 voltage swing due to a 
Regarding claim 15, Takemura teaches the apparatus of claim 6, further comprising: control circuitry (memory access by CPU, see para [0011]) configured to vary a voltage of the control signal (logic low or logic high variation).
Regarding claim 16, Takemura teaches the apparatus of claim 6, wherein the first transistor comprises a PMOS transistor (107 being PMOS), and wherein the second transistor and the third transistor (103 and 108 being NMOS) each comprise an NMOS transistor.
Regarding claim 17, Takemura teaches the apparatus of claim 6, wherein the first transistor comprises a first type of channel (107 being PMOS), and wherein the second transistor and the third transistor   (103 and 108 being NMOS) each comprise a second type of channel different than the first type of channel.
Regarding claim 19, Takemura teaches an apparatus (see Fig. 1B), comprising: 
a first transistor (107) coupled with an input line (a line coupled to the gate of 107) and configured to have a source biased at a first voltage  (VDD); 
a second transistor (108) coupled with the input line (gate of 108 is commonly coupled with the gate of 107) and configured to have a source biased at a second voltage (VSS);
 a third transistor (103) coupled with the second transistor (108), wherein an inverter comprises the first transistor, the second transistor, and the third transistor (103, 107 and 108 forms an inverter w; input gating); and 
a memory controller (CPU providing access the memory element Fig. 1B, see para [0011]) coupled with the inverter and operable to cause the apparatus to: 

apply a control signal (signal at the gate of 103) to a gate of the third transistor; deactivate the input signal (disconnect input signal by turning off 103) after applying the control signal to the gate of the third transistor (when Sig1 is a logic low); and 
adjust a voltage of the control signal based at least in part on deactivating the input signal (when the input being deactivated, Sig1 is to be adjusted to a logic high for reconnection).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of HUANG (US 2017/0149423 A1).
Regarding claims 18, Takemura teaches the first transistor being PMOS (107) and the second transistor being NMOS (108), 
but does not teach the first transistor having a first propagation delay and the second transistor having a second propagation delay that is different than the first propagation delay. 
However, HUANG teaches PMOS and NMOS transistors having different speed in Fig. 6 (see para [0034]).
.
Allowable Subject Matter
Claims 5, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  one of ordinary skill in the art would not have been motivated to modify the teaching of Takemura and/or HUANG to further includes, among other things, the specific of the method comprising receiving an output signal at a fourth transistor and a sixth transistor; applying, prior to deactivating the input signal, a second control signal to a gate of a fifth transistor that is coupled with the fourth transistor; and adjusting a voltage of the second control signal based at least in part on deactivating the input signal (claim 5), the specific of an inverter that comprises the first transistor, the second transistor, and the third transistor; a fourth transistor coupled with an output line of the inverter and configured to receive the output signal from the output line; a fifth transistor coupled with the fourth transistor, wherein the fifth transistor is configured to receive a second control signal and output a second output signal based at least in part on receiving the second control signal; a sixth transistor coupled with the output line of the inverter, wherein the sixth transistor is configured to receive the output signal from the output line; and a seventh transistor coupled with the sixth transistor, wherein the seventh transistor is configured to output the second output signal based at least in part on the sixth transistor receiving the output signal (claim 8), and the specific of a fourth transistor coupled with an output line of the inverter and configured to have a source biased at the first voltage; a fifth transistor coupled with the fourth transistor; a sixth transistor coupled with an output line of the inverter and configured to have a source biased at the second voltage; a seventh transistor coupled with the sixth transistor, wherein a second inverter comprises the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor; and wherein the memory controller is further operable to cause the apparatus to: receive the input signal at the fourth transistor and the sixth transistor; apply, prior to deactivating the input signal, a second control signal to a gate of the fifth transistor; and adjust a voltage of the second control signal based at least in part on deactivating the input signal (claim 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KOZUMA et al (US 2015/0256177 A1) discloses a semiconductor device in which operation delay due to stop and restart of the supply of a power supply potential is suppressed.
Takemura (US 2012/0099360 A1) discloses a memory device reducing power consumption.
Otsuka (US 2007/0274124 A1) discloses a memory device with improved resistance t disturbance. Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           
	
/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844